—Appeal from a judgment of the County Court of Saratoga County (Seibert, Jr., J.), rendered December 19,1994, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
*676Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the fifth degree and was sentenced in accordance with the plea agreement as a second felony offender to a prison term of 31/2 to 7 years. Defendant argues on appeal that the sentence is harsh and excessive in light of the fact that he received the harshest sentence permissible and would have been eligible for a less severe sentence under the Sentencing Reform Act of 1995 (see, L 1995, ch 3). Given defendant’s lengthy criminal record and the fact that he agreed to the sentence as part of the plea bargain, we find this argument to be unpersuasive. Accordingly, we decline to disturb the sentence imposed by County Court.
Mikoll, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.